Citation Nr: 0731409	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  03-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for mild scoliosis of the 
upper lumbar and lower dorsal spine, claimed as a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was remanded for 
additional development in September 2004 and October 2005.

In May 2004, the veteran presented personal testimony during 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's back 
disorder is not a result of any established event, injury, or 
disease during active service.

3.  The evidence of record demonstrates the veteran's back 
disorder was not aggravated during active service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2002 and October 2004.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board observes that in May 2004, the veteran indicated 
that he had received medical treatment from Dr. A.J. and 
provided the RO with his address.  In a June 2004 statement 
the veteran reported he was unable to obtain these records.  
Also, the Board notes that in his May 2004 hearing the 
veteran reported that he had seen private physicians for 
treatment within a year after he left the service.  However, 
the veteran did not respond to the RO's October 2004 letter 
requesting names and addresses of all private doctors.  
Without this information, further attempts to obtain this 
additional evidence is not possible.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.
Factual Background

The veteran's service medical records reveal an extensive 
history of complaints of back pain.  His enlistment physical 
in July 1951 indicated a normal spine.  An April 1952 
clinical record provided a diagnosis of scoliosis, 
idiopathic.  In June 1952, following 6 days of 
hospitalization at a service department facility, it was 
determined that the scoliosis existed prior to service.  He 
was air evacuated from Guam to the United States in May 1952.  
Upon arrival in the United States, he was given a diagnosis 
of scoliosis, mild, upper lumbar and lower dorsal spine, 
congenital, not disqualifying.  

A July 1952 examiner noted a scoliostic wave with no 
limitation of motion.  An X-ray revealed a marked midlumbar 
scoliosis with the convexity to the left.  The vertebrae were 
of average height and regular contour, and the intervertebral 
spaces were not abnormal.  An orthopedic medical note from 
the next day noted mild scoliosis, not clinically 
significant.  It was noted that no disease prevented him from 
performing his duties.  An additional medical note dated 
three weeks later stated that the veteran worked heavy manual 
labor and complained of back pain.  He was referred for an 
orthopedic evaluation and was cleared for duty.  Later in the 
same month, he complained of back pain.  The orthopedic 
examiner noted the veteran had been cleared for duty three 
times in two months and requested the veteran not be returned 
for mid-back complaints.

Through the remainder of his service, the veteran's back 
complaints and treatment continued.  In September 1952, the 
veteran stated that he could not work because of back pain.  
His commanding officer referred him for a psychiatric 
evaluation.  The examiner noted his history of back pain and 
handling heavy material and stated that the he could be 
rehabilitated for service if a transfer to a different type 
of work was possible.  It was noted that no psychiatric 
diagnosis was indicated at that time.  

In December 1952, the veteran complained of backache.  He 
again reported for medical treatment in January 1953 and 
February 1953 with back pain.  In March 1953, it was noted 
that he had visited sick call 18 times in the previous year.  
An August 1953 medical record noted that he still complained 
of back pain and referred to the prior reports.  In the 
veteran's October 1953 discharge examination report, the 
examiner noted a normal spine.  It was also noted that the 
veteran denied all history of medical importance.  In his 
Report of Medical History upon discharge, the veteran 
reported back pain since September 1951.

In June 1954, the veteran was medically evaluated for 
possible entry into the Air Force.  The medical examiner 
noted that he had a normal spine and cleared him for general 
duty.  In the accompanying Report of Medical History, the 
veteran reported that he had previously been hospitalized in 
1951 at a Navy hospital for back trouble.  In October 1957, 
the veteran was again medically evaluated for possible entry 
into the Air Force.  The medical examiner again noted that he 
had a normal spine and cleared him for general duty.  At this 
time, the veteran stated that he was in good health.  In the 
accompanying Report of Medical History, the veteran did not 
note any back trouble.

In a statement in support of his claim, received in July 
2002, the veteran stated that he was unaware of any evidence 
other than that already identified by VA. 

In a May 2004 hearing before the undersigned Veterans Law 
Judge, he stated that while in the military, his job 
assignment was changed due to his back pain.  Within a year 
after getting out of the service, he was seen by a private 
doctor for his pain.  He was currently being treated by a 
different private doctor.  He reported he had to wear a back 
support to lift heavy objects.

On VA examination in November 2004, the veteran stated that 
he had back problems all of his life and that he had hurt 
himself while he was on active duty.  The examiner noted that 
the claims file did not validate that assertion, as the 
service medical records did not describe any significant back 
injury and the discharge physical exam revealed normal 
findings.  Objective examination revealed normal posture and 
gait.  X-rays of the lumbar and thoracic spine showed mild 
degenerative disc disease.  It was noted that the veteran's 
spondylosis was compatible with aging.  The diagnosis was 
aging changes seen on the lumbar spine.  It was further noted 
that it was unlikely any of those changes were related to 
active duty service.

During VA examination in April 2007, the veteran complained 
of moderate daily pain that radiated throughout his lower 
extremities.  He stated he was unable to walk more than a few 
yards.  Imaging studies revealed scoliotic curvature with 
thoracic dextroscoliosis and minimal degenerative changes.  
The diagnosis was age related lumbar spondylosis.  It was 
noted that the scoliosis is and was minimal, asymptomatic and 
developmental.  It was further noted that the scoliosis was 
neither related nor was it aggravating of his age-related 
lumbar spondylosis and degenerative disc disease, and the 
scoliosis was of no consequence in his life.  The examiner 
observed that the veteran worked as a dockside freight 
handler and could have sought medical attention if his back 
gave him problems.  The opinion was based on the veteran's 
work history, medical condition, and age.

Law and Regulations

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.  

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.  

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Analysis

The initial question is whether the veteran's back disability 
was present prior to service.  The record discloses that the 
veteran denied experiencing recurrent back pain on his July 
1951 enlistment physical examination, and the accompanying 
Report of Medical History.  At that time, a clinical 
evaluation of the spine was normal.  In Crowe v. Brown, 7 
Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction (enlistment) medical examination, and where a 
disability for which service connection is sought was not 
detected at the time of such examination.  The Court noted 
that the regulation provides expressly that the term "noted" 
denotes only such conditions as are recorded in examination 
reports, and that history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions. 38 C.F.R. § 
3.304(b)(1) (2004).  The Board concludes, accordingly, that 
the presumption of soundness at entrance attaches.  However, 
this presumption is rebutted by the evidence of record.  In 
this regard, the Board finds that the medical evidence of 
record clearly and unmistakably shows that the veteran had a 
pre-existing congenital back disability prior to service that 
was not aggravated by service.  This evidence consisted of 
numerous medical evaluations for back  complaints and the 
agreement among his service health care providers that the 
disorder was a congenital disorder that existed prior to 
service.  

As discussed above, VA has a duty to demonstrate by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated in service under 38 U.S.C. 
§ 1111 prior to, the veteran's requirement to show an 
increase in a pre-existing disability under 38 C.F.R. § 
3.306(b).  In other words, VA must now show by clear and 
unmistakable evidence that the veteran's preexisting back 
disability was not aggravated by his service, in order to 
rebut the presumption of soundness on induction.  Numerous 
complaints regarding his back were recorded during service.  
The veteran did report in the October 1953 Report of Medical 
History that he had back pain since 1951; however, no back 
pathology was noted during the October 1953 separation 
physical examination.  In view of the foregoing, the Board 
finds that the service medical records, at most, document 
only that the veteran experienced a flare-up of his symptoms 
during his service as a manifestation of a back disability 
which was present prior to service.  This is further 
reinforced by the fact that the veteran attempted to enlist 
in the Air Force 9 months later, and no back pathology was 
found, and attempted to enlist again in 1957, with no back 
disorders noted.  

In addition, consistent with the finding of a flare-up during 
service, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service so as to establish chronic 
aggravation.  See Savage, supra (requiring medical evidence 
of chronicity and continuity of symptomatology).  Instead, it 
appears that the veteran has not been treated for his back 
disability.   

The Board also finds the April 2007 VA examination 
persuasive.  The examiner reviewed the claims file and all 
available medical records.  The examination was complete, and 
the examiner provided adequate reasons and bases for his 
conclusions.  The examiner stated that the veteran's 
scoliosis is and was minimal, asymptomatic and developmental.  
There was no indication that anything from his military 
service aggravated the development of his congenital 
scoliosis.

In sum, the Board finds that there is clear and unmistakable 
evidence that the veteran's low back disability preexisted 
service, and that it was not aggravated by service.  As such, 
the presumption of soundness on induction as to a low back 
disability has been rebutted.  See 38 U.S.C.A. § 1111.  In 
order for service connection to be established for a back 
disability, it must now be determined whether the record 
establishes that the pre-existing back disability underwent 
increase in severity beyond the normal progression of the 
disability.  Since there has been no documented treatment of 
the back since service, it is safe to conclude that there has 
been no increase in severity beyond the normal progression of 
the disability.

The only evidence portending that the veteran's back 
disability is in any way related to his service in the 
military comes from him personally.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although the appellant is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for mild scoliosis of the 
upper lumbar and lower dorsal spine, claimed as a back injury 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


